     Case 1:10-cr-00279-RDA Document 72 Filed 02/09/21 Page 1 of 1 PageID# 317




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )      Criminal Action No. 1:10-cr-00279 (RDA)
                                         )
EUGENE ANTHONY THOMAS,                   )
                                         )
       Defendant.                        )

                                             ORDER

       This matter comes before the Court on the Government’s Motion to Extend Time to Respond to

Defendant’s Amended Motion for Compassionate Release (“Motion”). Dkt. 71. Considering the Motion

and for good cause shown, it is hereby ORDERED that the Motion is GRANTED;

       IT IS FURTHER ORDERED that on or before February 17, 2021, the Government shall file its

response to Defendant’s Amended Motion for Compassionate Release (Dkt. 71);

       IT IS FURTHER ORDERED that on or before March 3, 2021, Defendant shall file his reply, if

any, to the Government’s response.

       It is SO ORDERED.

Alexandria, Virginia
February 9, 2021
